Title: Virginia Delegates to Edmund Randolph, 5 March 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir.
N. York March 5th. 1787.
We have the honor of inclosing a copy of M. Van Berkel’s note to Congress respecting an act of the legislature of the State of Virginia, which he has represented to be contrary to the Treaty of amity & commerce between the United Netherlands & the United States of America. This note is referred to the Secy. for foreign affairs to report witht. their having yet giv’n any opinion on the subject.
The affair of the Missisippi still remains in the same critical situation in which it was left the last year; & their having been sevl. changes in the delegations, it is not known whether those States who favored it’s preservation the last Congress will still adhere to the same sentiments. It appears that only three States have expressly instructed their delegates as yet on this subject. We have the honor to be with the highest respect yr. Excys. Most Obedt. & Very hmble Servts
Willm. Grayson.
Js. Madison Jr
